Exhibit 10.1

 

ERIE INDEMNITY COMPANY

 

EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE

 

 

UNANIMOUS WRITTEN CONSENT OF COMMITTEE MEMBERS

 

 

All members of the Erie Indemnity Company Employee Benefits Administration
Committee (“EBAC”) hereby consent in writing to the adoption of the following
resolution, with the same effect as if that resolution had been duly proposed
and adopted at a meeting of the EBAC duly called and held in accordance with its
charter.

 

This Unanimous Written Consent of Committee Members shall become binding when
executed by all of the Committee Members.

 

The undersigned Members have executed this Unanimous Written Consent of
Committee Members and have filed same with the Chairman of the Committee.

 

 

ERIE INDMENITY COMPANY EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE

 

First Amendment to Erie Insurance Group Retirement Plan for Employees (As
Amended and Restated Effective December 31, 2009)

 

WHEREAS Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective as of December 31, 2009;

 

WHEREAS, the Plan provides that the Company may amend the Plan; and

 

WHEREAS, the Company has given authority to make certain amendments to its ERISA
plans to the Erie Indemnity Company Employee Benefits Administration Committee
(“EBAC”); and

 

WHEREAS, in accordance with such authority, the EBAC wishes to amend the Plan as
hereinafter set forth.  The purpose of this Amendment is to make technical
changes in connection with the Plan’s application for a favorable determination
letter from the Internal Revenue Service.  The provisions of this Amendment
shall be effective as of December 31, 2009.  Words and phrases used herein with
initial capital letters which are defined in the Plan are used herein as
defined.

 

Now, THEREFORE, the EBAC hereby amends the Plan by adding the following at the
end of Section 2.35 of the Plan as set forth below:

 

Page 1 of 3

--------------------------------------------------------------------------------


 

March    27   , 2012

 

/s/ William D. Gheres

 

 

Member

 

 

 

March    27   , 2012

 

/s/ Barbara Stapf

 

 

Member

 

 

 

 

 

 

March    27   , 2012

 

/s/ Chris Marsh

 

 

Member

 

 

FIRST AMENDMENT TO

 

ERIE INSURANCE GROUP

 

RETIREMENT PLAN FOR EMPLOYEES

 

(As Amended and Restated Effective December 31, 2009)

 

 

Amend the Plan by adding the following at the end of Section 2.35 of the Plan:

 

Notwithstanding the preceding paragraph, in no event shall Test Compensation
include severance pay.  However, the following types of remuneration, if
includible for purposes of Test Compensation as described above, shall be taken
into account only if paid by the later of the date that is 2-1/2 months after
the date of severance from employment with an Employer or the end of the
limitation year that includes the date of severance from employment with the
Employer, if the amounts would have been included in Test Compensation had they
been paid before the severance from employment date:

 

(a)                               Regular Pay After Severance from Employment. 
The payment for services rendered during the Participant’s regular working
hours, or for services outside of the Participant’s regular working hours such
as overtime or shift differential, commissions, bonuses or other similar
payments that would have been paid had the Participant not incurred a severance
from employment.

 

(b)                              Leave Cash Outs and Deferred Compensation. 
Payments of unused accrued bona fide sick, vacation or other leave provided the
Participant would have been able to use the leave if employment had continued,
or payments from a nonqualified unfunded deferred compensation plan, provided
the payment would have been paid had the Participant not incurred a severance
from employment and such payment would have been includible in gross income had
such payment been made.

 

Page 2 of 3

--------------------------------------------------------------------------------


 

(c)                               Post-Severance from Employment Salary
Continuation Payments.  If the Employer continues to provide remuneration to a
Participant due to the Participant’s disability or to a Participant who is not
performing services because of qualified military service, as defined in Code
Section 414(u), in an amount that is not in excess of that which would have been
payable to the Participant as compensation had the Participant not entered
qualified military service, such amounts will be included in Test Compensation
for purposes of this Section.

 

 

Executed at Erie, Pennsylvania, this    27th   day of   March               ,
2012.

 

 

 

ERIE INDEMNITY COMPANY

 

 

 

 

 

 

 

By:

/s/ James J. Tanous

 

 

 

 

Title: EVP, Secretary & General Counsel

 

Page 3 of 3

--------------------------------------------------------------------------------

 